Name: Commission Regulation (EEC) No 412/93 of 24 February 1993 introducing a countervailing charge on apples originating in Austria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 2. 93 Official Journal of the European Communities No L 47/25 COMMISSION REGULATION (EEC) No 412/93 of 24 February 1993 introducing a countervailing charge on apples originating in Austria conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of apples originating in Austria can be abolished, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 754/92 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 337/93 (3) introduced a countervailing charge on apples originating in Austria ; Whereas for apples originating in Austria there were no prices for six consecutive working days ; whereas the Article 1 Regulation (EEC) No 337/93 is hereby repealed. Article 2 This Regulation shall enter into force on 25 February 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 23. (3) OJ No L 38, 16. 2. 1993, p. 26.